379 F.2d 327
FORTUNA BROOM COMPANY, South Texas Broom Corn Company and J.L. Beck, Appellants,v.W. Willard WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Appellee.
No. 24141.
United States Court of Appeals Fifth Circuit.
June 19, 1967.

Virgil Howard, and Wade & Howard, Corpus Christi, Tex., for appellanys.
Bessie Margolin, Associate Sol., Dept. of Labor, Washington, D.C., Charles Donahue, Sol. of Labor, Robert E. Magle, William Fauver, Attorneys, United States Department of Labor, Washington, D.C., Major J. Parmenter, Regional Attorney, for appellee.
Before BROWN and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM.


1
The Employer1 appeals from the judgment of the District Court after an adequate evidentiary hearing holding that the employees in question did not come within any exemption of the FLSA,2 ordering restitution of minimum and overtime wages due such employees, and enjoining3 future violations of the Act by the Employer.


2
We find the appeal and record wholly without any redeeming merit, but since we have expended the travail for submission, we dispose of it on its merits, or, more accurately, the lack of them, rather than dismiss as frivolous.  United States v. Safety Engineering & Supply Co., 5 Cir., 374 F.2d 885 (March 23, 1967); see also NLRB v. Riley Aeronautics Corp., 5 Cir., 1967, 377 F.2d 557 (June 6, 1967).


3
Affirmed.



1
 Fortuna Broom Company and South Texas Broom Corn Company, both incorporated in Texas and substantially owned, controlled and managed by J. L. Beck


2
 29 U.S.C.A. 213(a)(6), 213(a)(10).  Nor does the Employer qualify for belatedly asserted 'seasonal industry' exemption.  29 U.S.C.A. 207(b)(3)


3
 The Employer had been investigated and convicted of violating the Act in 1957.  He does not here contest this portion of the order